Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jongwon Kim on 2/2/2021. 

	The Specification and the Abstract filed 1/28/2021 are hereby entered. 
IN THE SPECIFICATION dated 1/28/2021, the examiner has amended the specification as follows:
On pg. 5, line 10, change “to a fill protective gas” to -- to fill protective gas --

The after final claim set filed 1/28/2021 is hereby entered.
IN THE CLAIMS dated 1/28/2021, the examiner has amended the claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In Claim 20, line 9, change “via a bearing and a part of” to -- via a bearing, wherein a part of --
In Claim 20, line 20, change “via a bearing and a part of” to -- via a bearing, wherein a part of --
In Claim 22, line 2, change “one or more brackets, the first spiral” to -- one or more brackets and the first spiral -- 

Allowable Subject Matter
2.	Claims 20-26 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 20: The subject matter of Claim 20 is considered to be allowable for the reasons set forth in the Final Rejection filed 12/8/2020. Claim 20, as amended, now overcomes the 112(b) rejection previously set forth and is in now condition for allowance. Furthermore, the 112(a) rejection previously set forth for Claim 22 in addition to the 112(b) rejections previously set forth for Claims 21-26 have been overcome and have been withdrawn accordingly. Claim 20 and dependent Claims 21-26 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/2/2020

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762